Citation Nr: 1000492	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a broken nose.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizoid personality, claimed as a nervous condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
severe fungus to both feet, claimed as trench foot.

4.  Entitlement to service connection for right leg burns. 

5.  Entitlement to service connection for facial injuries.

6.  Entitlement to service connection for a bilateral leg 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1954 to January 
1956.

In a rating decision dated in September 1956, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
Veteran's claim for service connection for schizoid 
personality, claimed as a nervous condition.  He was notified 
of this determination and of his right to appeal by a letter 
dated the same month, but a timely appeal was not received.  
In a rating decision dated in January 1974, the RO denied the 
Veteran's claim for service connection for a broken nose.  He 
was notified of this decision and of his right to appeal by a 
letter also dated in January 1974, but a timely appeal was 
not received.  In a rating decision dated in November 2005, 
the RO denied the Veteran's claim for service connection for 
severe fungus to both feet, and he was notified of such in a 
letter dated the same month.  A timely appeal was not 
received.  In May 2006, he sought to reopen each of these 
claims.  By rating action dated in November 2006, the RO 
concluded that new and material evidence had not been 
submitted and declined to reopen the claims.  In the November 
2006 rating action, the RO also denied the Veteran's claims 
for service connection for right leg burns, facial injuries, 
and a bilateral leg injury.  He filed a timely appeal to the 
Board of Veterans' Appeals (Board).   

In September 2009, a video conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the 
Veteran's claims.  

VA treatment records should be obtained.  The Veteran 
indicated during the September 2009 video conference hearing 
before the undersigned Veterans Law Judge that he had 
received treatment at a VA Medical Center (VAMC) for his 
nose, right leg, and feet.  In a statement submitted in 
September 2009, the Veteran also said that he has been 
treated by psychiatrists and psychologists at the VAMC in 
Philadelphia for a number of years.  He said that he is 
scheduled for treatment and counseling for a mental disorder 
on a monthly basis.  Under the VCAA, a limited duty to assist 
applies to claims to reopen.  The duty extends only to 
requesting evidence from any new source identified by the 
claimant, and not to providing a VA examination.  38 C.F.R. 
3.159(c)(4)(iii).   The Board finds that the Veteran should 
be afforded an opportunity to update his claims file with any 
VA treatment records that have not been associated with it.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Additionally, with regards to claims requiring new and 
material evidence to reopen, the VCAA requires that VA look 
at the bases of the denial in the prior decision and ensure 
that the notice letter describes what evidence would be 
necessary to substantiate that missing or deficient element.  
The VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and what is necessary 
to establish entitlement to the underlying claim for the 
benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was not provided with such notice with 
regards to reopening his claim for service connection for 
severe fungus to both feet.  Accordingly, another VCAA notice 
should be issued to the Veteran to correct this deficiency.

Finally, the November 2006 rating decision also denied 
entitlement to service connection for facial injuries and 
bilateral leg injury.  In the February 2007 notice of 
disagreement submitted by his representative, the Veteran 
expressed disagreement with all of the adjudicative 
determinations in the November 2006 rating decision.  
Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, those claims should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes notice of 
the information and evidence necessary to 
reopen the claim for service connection 
for severe fungus to both feet and to 
establish entitlement to the underlying 
claim.

2.  Obtain copies of all relevant 
treatment records from the VAMC in 
Philadelphia, Pennsylvania. 

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's remaining 
claims may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

4.  The RO/AMC should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so that 
the Veteran may have the opportunity to 
complete an appeal on the claims for 
entitlement to service connection for facial 
injuries and a bilateral leg injury by filing a 
timely substantive appeal.  Those claims should 
only be returned to the Board if a timely 
substantive appeal is filed.

Thereafter, the issues for which timely substantive appeals 
have been submitted should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

